Fairchild, J.
The court is of the opinion that the bond of the respondent is not a sealed instrument, but is equally divided on the question of whether the action is one for relief on the ground of fraud. Mr. Justice Fowler, Mr. Justice Fritz, and Mr. Justice Martin are of the opinion that the action is one for relief on the ground of fraud, governed by sec. 330.19 (7), Stats., and that the judgment should be reversed. Mr. Chief Justice Rosenberry, Mr. Justice 'Wickhem, and the writer are of the contrary view and of opinion that the judgment should be affirmed.
Under the rule the judgment appealed from is affirmed.
By the Court. — Judgment affirmed.